El Juez Asociado Sr. Hutchison,
emitió la opinión del' tribunal.
La Corte de Distrito de Ponce dictó sentencia con fecha 26 de junio en el caso arriba expresado y en julio 26 la de-*654mandada y apelante radicó su escrito de apelación y solicitó y obtuvo una prórroga de veinte días desde la feclia de la entrega del récord por el taquígrafo para la presentación del pliego de exposición del caso que fué radicado algunos días después de vencido el término legal.
Posteriormente, en agosto 18, el demandante y apelado presentó una moción a la corte para que dejara sin efecto su orden de julio 26, negara su aprobación de dicha exposición y se eliminara dicho pliego de exposición de los autos. En 25 de noviembre el juez sentenciador declaró con lugar la moción, dejó sin efecto la orden de fecha julio 26, que tenía el carácter de prórroga indefinida y se negó a prestar su aprobación a la exposición del caso. La demandada y ape-lante también interpuso apelación contra dicha orden.
El demandante y apelado solicita ahora de este tribunal que desestime la apelación interpuesta contra la sentencia de junio 26, por el fundamento de que el apelante no ha radicado su transcripción dentro del término de treinta días :-i partir de la fecha de la radicación del escrito de apelación.
La demandada y apelante insiste en haber sido inducida a error debido a la orden de la corte de distrito de julio 26, pero la corte meramente trató de conceder la prórroga inde-finida que fué solicitada por la misma demandada y ape-lante diez y ocho meses después de la sentencia de este tribunal en el caso de Belaval v. Córdova Dávila, 21 D. P. R 537, y la alegación carece por completo de fundamento. La única otra excusa que se ha presentado es la de que la de-mandada y apelante “esperaba la resolución de la corte de distrito a la moción presentada por el demandante y ape-lado para saber si debía o no incluir en el récord del caso copia de la exposición del caso presentada a la Corte de Distrito de Ponce dentro de la prórroga concedida por dicha corte.” Todo lo que puede contestarse a esto es que des-pués de la radicación de la moción en la corte de distrito y .antes de expirar el término legal para la presentación de la transcripción, la apelante tuvo tiempo suficiente para soiici-*655tar de este tribunal una prórroga en este sentido, pero nada hizo.
Es verdad que cuando se presenta una exposición del caso a la corte sentenciadora dentro del término legal o dentro de -cualquier prórroga válida del mismo, entonces el término mencionado en el artículo 299 del Código de Enjuiciamiento Civil y en la regla 40 de este tribunal empieza a correr desde la fecha de la resolución definitiva del juez sentenciador, bien aprobando, o negándose en definitiva a aprobar dicha exposi-ción. Pero en el presente caso la orden concediendo la lla-mada prórroga era enteramente nula y sin ningún valor por falta de jurisdicción de donde se desprende que la exposición vino demasiado tarde y los 30 días dentro de los cuales la apelante podría haber radicado su transcripción o haber soli-citado de este tribunal una prórroga del término para radi-car la misma tiene que resolverse que empieza a correr a partir de la fecha de la presentación del escrito de apelación. Ciuró v. Ciuró, 20 D. P. R. 38; Valle v. Martí, 21 D. P. R. 494; Belaval v. Todd, 21 D. P. R. 441, 22 D. P. R. 129; Guardian Assurance Co. v. López Acosta (pág. 637).
Los hechos arriba referidos no revelan ninguna razón por la que deba considerarse que este caso es una excepción a la regla y a falta de alguna constancia en cuanto a los méri-tos de la apelación que ha sido perfeccionada contra la orden negando la aprobación de la exposición del caso, la apelación interpuesta contra la sentencia de junio 26, debe ser deses-timada sin perjuicio de que dicha apelación pueda ser resta-blecida si se considerare luego que es necesario revocar la orden de noviembre 25, 1916.

Desestimada la apelación sin perjuicio de que pueda ser restablecida si se conside-rare luego que es necesario revocar la or-den eliminando el pliego de exposición del caso.

*656Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.